Citation Nr: 0602274	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for stress 
changes of both feet, plantar fasciitis and bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to June 
1992.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in July 2000.  

This issue was last remanded by the Board in December 2003.  


FINDING OF FACT

The veteran's bilateral foot disorder is primarily manifested 
by tenderness in the plantar aspect of both feet, 
commensurate with moderate pes planus.  Severe pes planus has 
not been shown.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no more, for 
stress changes of both feet, plantar fasciitis and bilateral 
pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001 and June 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  It is noted 
that following the June 2003 notification letter, the veteran 
responded that he did not have further evidence to submit.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

An examination was conducted by VA in August 1999.  At that 
time, the veteran's medical records were reviewed.  The 
veteran complained of a burning sensation of the soles of 
both feet that was aggravated by running.  Examination of the 
lower extremities revealed no evidence of redness, heat, 
swelling or deformity.  There was no tenderness to palpation 
over the lower extremities at the time of the examination.  
The veteran was noted to have pes planus.  There was no 
evidence of Achilles tendon spasm or displacement.  There was 
no pain on manipulation.  He did have some tenderness on the 
plantar aspect of the midfoot region bilaterally.  Slight 
callous formation was noted under the right 5th metatarsal 
head.  On neurological evaluation of the lower extremities, 
strength was normal.  The veteran had a satisfactory toe and 
heel walk and could squat and arise again.  No measurable 
atrophy of the thigh or calves was noted.  The pertinent 
impression was history of stress fracture of the left fibula 
and distal tibia, bilaterally; pes planus with bilateral 
plantar fasciitis, symptomatic.  The examiner commented that 
it was not feasible to describe additional disability on 
increased use.  

The veteran testified at a hearing before the undersigned in 
July 2000.  At that time, the veteran stated that he wore 
insoles in his shoes for treatment of his pes planus.  He 
said that he could not stand for more than 10 minutes at a 
time.  

VA outpatient treatment records, dated from 1998 to 2005 show 
that the veteran was intermittently treated for complaints of 
foot pain.  The record shows that he has been prescribed arch 
supports and special shoes.  

An examination was conducted by VA in September 2004.  At 
that time, the veteran's medical records were reviewed.  The 
veteran stated that he had received arch supports to treat 
his feet during service and thereafter, but that his feet 
continued to bother him.  He complained of pain in both the 
feet that he described as a burning type of pain on the 
bottom of the feet.  He said that he had trouble with his 
feet if he tried to stand for longer than 10 to 15 minutes.  
On examination it was noted that the veteran was wearing 
prescription shoes with molded inserts.  He stood with 
minimal pes planus.  He had a normal alignment of the 
Achilles tendons.  There was no evidence of Achilles tendon 
spasm or displacement.  There were well-healed surgical scars 
over the medial and lateral aspects of the right ankle.  
There was rather marked swelling and tenderness about the 
ankle.  There was mild tenderness to palpation on the plantar 
aspect of the right mid-foot region.  There was also mild 
pain in this area with manipulation of the foot.  There was 
no pain in the left foot with palpation or manipulation of 
the foot.  Some scaly skin on the bottom of both feet were 
noted, but there was otherwise no evidence of callus 
formation or any evidence of abnormal weightbearing.  X-ray 
studies of the feet were normal.  The impression was service 
connected pes planus with plantar fasciitis.  

For mild flatfoot, with symptoms relieved by built-up shoe or 
arch supports, a noncompensable rating is warranted.  
Moderate flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral, a 10 percent rating is warranted.  A 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  
38 C.F.R. § 4.71a, Code 5276.  

The veteran has pain on manipulation of his feet.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board finds that the pain, 
which was also shown in examination in 1999, is sufficient 
for a 10 percent rating to be assigned.  The veteran has not 
exhibited symptoms of severe pes planus as described in the 
regulations, with no swelling on use of the feet or 
characteristic callosities.  As such a 30 percent rating is 
not warranted.  


ORDER

A 10 percent rating, but no more, for stress changes of both 
feet, plantar fasciitis and bilateral pes planus, is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


